DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                        GLORIA ANN STRATTON,
                              Appellant,

                                      v.

                      PORT ST. LUCIE MGT, LLC
               d/b/a EMERALD HEALTH CARE CENTER,
                              Appellee.

                              No. 4D13-1778

                            [September 3, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562013CA000712.

   Jeffrey C. Fulford of Jeffrey C. Fulford, P.A., Stuart, for appellant.

  James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

  Michael L. Forte of Rumberger, Kirk & Caldwell, P.A., Tampa, for
Amicus Curiae Florida Defense Lawyers Association.

SCHER, ROSEMARIE, Associate Judge.

    Gloria Ann Stratton appeals the trial court’s order denying her
attorney’s fees and costs under an “Admission Agreement” entered into
with Port St. Lucie Mgt, LLC d/b/a Emerald Health Care Center
(“Emerald”), a nursing home facility. Stratton asserts that her claim for
attorney’s fees and costs arises out of a contract allowing fees to Emerald
if Emerald prevailed in the same underlying action; accordingly, as the
prevailing party, under section 57.105(7), Florida Statutes (2008), she is
entitled to fees. Under the expansive and unique attorney’s fee provision
within this contractual agreement between the parties, as well as the
course of the arbitration proceedings, we agree and reverse.

   Under the Admission Agreement, Stratton consented to care and
treatment at Emerald’s facility; Emerald was obligated to use reasonable
care toward Stratton, “the Resident.”      Additionally, the agreement
contained an arbitration provision and attorney’s fee provision allowing
Emerald to recover attorney’s fees and costs for any legal action or
proceeding if Emerald was found to have committed “no wrongdoing.” The
parties proceeded to arbitration with a stipulation that “wrongdoing”
meant negligence. Although not required under the arbitration rules,
Stratton filed an amended petition including a claim for attorney’s fees and
costs under the agreement. Implicit within the parties’ stipulation on the
meaning of wrongdoing was the understanding that Emerald would be
moving for fees if the arbitrators determined Emerald was without
wrongdoing. Based on this understanding, Stratton also operated under
the assumption that if Emerald was determined to be responsible for
wrongdoing and responsible for her damages, she, too, would be entitled
to reciprocal fees.

    In Florida Hurricane Protection and Awning, Inc. v. Pastina, 43 So. 3d
893, 895 (Fla. 4th DCA 2010), this court reiterated that section 57.105(7)
is to be strictly construed. The contractual provision between the parties
allowing fees is the key to determining whether the party claiming fees has
an enforceable right under section 57.105(7); the parties are entitled to no
more than allowable under the contract and, correspondingly, no less:

      The statute is designed to even the playing field, not expand
      it beyond the terms of the agreement. . . . In Inland Dredging
      Co. v. The Panama City Port Authority, 406 F. Supp. 2d 1277
      (N.D. Fla. 2005), Judge Hinkle explained: “[T]he purpose of the
      statute is simply to ensure that each party gets what it gives.
      . . . Under [section] 57.105(7), plaintiff gets what it gave: the
      ability to recover fees in litigation arising under these
      contractual provisions.” Id. at 1283. The statute renders
      “bilateral a unilateral contractual clause for prevailing party
      attorney’s fees.” Indem. Ins. Co. of N. Am. v. Chambers, 732
So. 2d 1141, 1143 (Fla. 4th DCA 1999); see also Holiday
      Square Owners Ass’n, Inc. v. Tsetsenis, 820 So. 2d 450, 453
      (Fla. 5th DCA 2002) (holding fee provision becomes bilateral
      under section 57.105(7), “even though solely in a defensive
      posture.”)

      Simply put, the statute means what it says and says what it
      means; nothing more, nothing less. Our court and others
      have consistently read the statute in the same way.

Id.



                                     2
   In this case, the non-drafting party is enforcing the same type of finding
in the same type of action that would have allowed attorney’s fees to
Emerald. Because the expansive wording of the provision at issue would
have allowed Emerald to recover attorney’s fees if the arbitrators’ findings
had been in its favor, under the agreement, Stratton also is entitled to her
attorney’s fees and costs.

   Reversed.

GROSS AND MAY, JJ. concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     3